DETAILED ACTION
This Office Action is in response to the amendments filed on January 13, 2021. Claims 1-5, 7-13, 15-16 and 21-25 are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments made to original claims 1 and 9 have been fully considered. 
Response to Argument
Applicant's arguments and amendments received January 13, 2021 have been fully considered. 
With regard to 35 U.S.C. § 103, Applicant argues that Biegelsen fails to disclose “setting the stae of the pan-tilt to an adjustable state”. This language corresponds to the newly amended language of claims 1 and 9. 
As such, these have been considered but they are directed to newly amended language, which is addressed further below. See the rejection below for how the art on record in view of a newly added reference reads on the newly amended language as well as the examiner's interpretation of the cited art in view of the presented claim set.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2003/0184645 (“Biegelsen”) in view of U.S. Patent Publication No. 2018/0077355 (“Kuono”).
With respect to claim 9, Biegelsen discloses the invention substantially as claimed, including 
A device for controlling a pan-tilt (see Abstract, Fig. 3, item 30, ¶¶10, 16, 65-66, showing an describing a device for steering a camera, e.g., adjusting its inclination, declination, panning, zoom, and focusing, i.e., controlling a pan tilt), comprising:
one or more processors (see Fig. 3, item 30, ¶67, describing that the device may include a computer/processor executing stored programming); and
a memory (see Fig. 3, items 30, ¶¶67-68, describing that the device may include a memory; although it is not explicitly stated that this memory stores software/programming for executing the control systems described, Examiner notes that one of skill in the art at the time of filing would have understood the general purpose computer described as embodying the controller to necessarily include a memory storing software in order to function),
wherein one or more programs are stored in the memory and configured to be executed by the one or more processors to perform the following operations:
detecting whether there is a signal source within a monitored region of a pan-tilt camera, the pan-tilt camera comprising a pan-tilt and a camera attached to the pan-tilt (see Figs. 2-3, items 20, 22, 36, ¶¶10-11, 16, 59, describing that the device’s cameras 20 capture images of a monitored region and detect whether there is a speaker holding/wearing a communicator, i.e., signal source, in the cameras 20’s captured monitored region and that the cameras 20 include a camera and a camera controller 22 for steering a camera, e.g., adjusting its inclination, declination, panning, zoom, and focusing, i.e., are pan tilt cameras comprising a pan tilt and a camera attached to the pan tilt);
judging, when there is a signal source within the monitored region, whether signals emitted from the signal source are position adjusting signals for indicating a position adjustment on the pan-tilt (see Fig. 3, item 36, ¶¶26, 48, 53-54, 57, 59, 65-66, and 69, describing that, when an infrared/LED and audio signal from the speaker holding/wearing a communicator 10 is detected within the monitored region, the system identifies patterns/tags associated with the infrared signal and audio to judge whether a camera should be steered toward a different participant (e.g., b/c their speaking meets a threshold and their emitter is emitting a signal) and that these patterns/tags may indicate a spatial location for the camera to be steered toward, i.e., judging, when there is a signal source within the monitored region, whether signals emitted from the signal source are position adjusting signals for indicating a position adjustment on the pan-tilt); and
adjusting a position of the pan-tilt according to a position of the signal source when the signals emitted from the signal source are position adjusting signals (see Fig. 3, items 34 and 38, ¶¶10, 28-29, 48, 61, 65, 69, describing that when the device determines there is a new/louder speaker by the IR signals/audio as detailed in the element above, the device steers the camera, e.g., by adjusting its inclination, declination, panning, zoom, and focusing, i.e., adjusting a position of the pan-tilt, according to the spatial information associated with the speaker/communicator, i.e., adjusts the position of the pan-tilt according to a position of the signal source when the signal emitted from the signal source are position adjusting signals);
As detailed above, Biegelsen does not explicitly disclose, that its memory stores software/programming for executing the control systems described. However, one of ordinary skill in the art at the time of filing would have understood that the general purpose computer described for executing the control functions within the system would require a memory storing software. Thus, to such a person, modifying the system to store such control software in the memory of controller 30 would have represented nothing more than the combination of prior art elements according to known methods to achieve predictable results.
Biegelsen does not explicitly disclose wherein the operations further comprise: judging whether the signals emitted from the signal source are state adjusting signals for; and setting the state of the pan-tilt to the adjustable state when the signals emitted from the signal source are state adjusting signals, wherein the state of the pan-tilt being set to the adjustable state indicates that the position of the pan-tilt is permissible to be adjusted, and wherein the state of the pan-tilt being set to a non-adjustable state indicates that the position of the pan tilt is impermissible to be adjusted.
However, in the same field of endeavor, Kuono discloses that it was known to (before judging whether the signals emitted are position adjusting signals) judge whether the signals are state adjusting signals, and if so (pan-tilt is permissible to be adjusted), setting the state of the pan-tilt to adjustable, i.e.,:
wherein the operations further comprise:
judging whether the signals emitted from the signal source are state adjusting signals for setting a state of the pan-tilt to an adjustable state (see ¶¶43-44, 50, 54, 59, 79, 135-136, describing that it was known for PTZ cameras to be operated in a “normal” mode (where the monitoring area is set) as well as a “tracking” mode (where the photographing range/pan/tilt/zoom is determined by a tracked target), and to determine if control information indicating a switch from normal to tracking mode has been received, then allowing for tracking and corresponding changes to the pan/tilt of the camera, i.e., judging whether a source has emitted state adjusting signals for setting a state of the pan-tilt to adjustable/tracking); and
setting the state of the pan-tilt to the adjustable state when the signals emitted from the signal source are state adjusting signals, (see citations and arguments with respect to element above, describing that when the signal received indicates a request to switch from the normal mode to the tracking mode, the camera is switched to a tracking mode where the ptz is adjustable, i.e., setting the state of the pan-tilt to the adjustable state when the signals emitted from the signal source are state adjusting signals)
wherein the state of the pan-tilt being set to the adjustable state indicates that the position of the pan-tilt is permissible to be adjusted, and wherein the state of the pan-tilt being set to a non-adjustable state indicates that the position of the pan tilt is impermissible to be adjusted (see citations and arguments with respect to elements above and ¶¶47, describing that in the tracking state, i.e., adjustable state, the pan, tilt, and zoom of the camera may be controlled, i.e., is permissible to be adjusted, and that in the normal state, i.e., non-adjustable state, the pan tilt is set, i.e., impermissible to be adjusted).
At the time of filing, one of ordinary skill would have been familiar with ptz cameras having different mode states and have understood that, as evidenced by Kuono, such states may include adjustable/tracking and non-adjustable/normal modes. Such a person would understand that this would allow the cameras to be flexible in photographing capability, allowing for the photographing of a default or set area (e.g., the table or podium of a conference room) and, when appropriate, switch to a system that tracks a specific target (e.g., the speaker of Biegelsen). Accordingly, to one of ordinary skill in the art at the time of filing including a “normal” state, in which a photographing range is set, in the ptz camera of Beigelsen and ensuring that (before judging whether the signals emitted are position adjusting 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include a mechanism for (before judging whether the signals emitted are position adjusting signals) judge whether the signals are state adjusting signals (indicating that pan-tilt is permissible to be adjusted rather than impermissible to be adjusted), and if so, setting the state of the pan-tilt to adjustable in the ptz camera system of Biegelsen as taught by Kuono.
With respect to claim 10, Biegelsen discloses the invention substantially as claimed. As described above Biegelsen in view of Kuono discloses all the elements of independent claim 9. Biegelsen/Kuono additionally discloses: 
wherein the one or more programs are configured to be executed by the one or more processors to perform the following operations:
adjusting an angle of the pan-tilt so that images of the signal source captured by the camera are located within a preset region in monitored images from the camera, wherein the monitored images are images obtained by the camera through shooting the monitored region (see citations and arguments with respect to claim 9 above and Biegelsen ¶¶49-50, describing that the controller may steer/adjust the camera such that the camera’s view, i.e., images of the signal source captured by the camera, is fixed to center on the speaker, i.e., signal source, wearing/holding the communicator to capture images of that speaker, i.e., so that images of the signal source captured by the camera are located within a preset region in monitored images from the camera, wherein the monitored images are images obtained by the camera through shooting the monitored region).
The reasons for combining the cited prior art with respect to claim 9 also apply to claim 10.
With respect to claim 11, Biegelsen discloses the invention substantially as claimed. As described above Biegelsen in view of Kuono discloses all the elements of independent claim 9. Biegelsen/Kuono additionally discloses: 
wherein the one or more programs are configured to be executed by the one or more processors to perform the following operations:
detecting whether there is an image of a signal source in monitored images from the camera, wherein the monitored images are images obtained by the camera through shooting the monitored region (see citations and arguments with respect to claim 9 above and Biegelsen ¶¶57, 65, 69, describing that the detection of whether there is a speaker holding an activated communicator, i.e., signal source, in the monitored region is based on captured images from a camera of the region);
determining that there is a signal source within the monitored region of the pan-tilt camera when there is an image of a signal source in the monitored images from the camera (see citations in the element directly above, describing that the determination that there is an speaker with an active communicator/signal source within the region of the cameras 20 is based on imaging the signal source/speaker with active communicator); and
determining that there is no signal source within the monitored region of the pan-tilt camera when there is no image of a signal source in the monitored images from the camera (see citations with respect to elements above and Biegelsen ¶¶49, 59, 65-66, describing that such images may determine that a communicator no longer emits a signal and that no active LEDs are detected in the current view of any camera, i.e., there is no signal source within the monitored region).
The reasons for combining the cited prior art with respect to claim 9 also apply to claim 11.
With respect to claim 12, Biegelsen discloses the invention substantially as claimed. As described above Biegelsen in view of Kuono discloses all the elements of independent claim 9. Biegelsen/Kuono additionally discloses: 
wherein the signal source is a light source, the signals are light signals (see citations and arguments with respect to claim 9 above describing that the signal source is a speaker with an active communicator and Biegelsen ¶¶48, 53 describing that this communicator is an infrared LED/light source and the signals are infrared/LED light signals/patterns), and the one or more programs are configured to be executed by the one or more processors to perform the following operations:
acquiring a plurality of successive monitored images of the monitored region by the camera (see Biegelsen ¶57, describing acquiring a sequence of images, i.e., a plurality of successive monitored images, in the monitored region by the camera);
determining an emission frequency of the light signals from the signal source according to the plurality of successive monitored images (see citations and arguments with respect to claim 9 above and Biegelsen ¶¶15, 18, 57, describing that the camera may detect both visible and non-visible light and citations and arguments with respect to claim 9 above describing that the infrared signals may be used to determine whether to adjust the position of the camera, i.e., a frequency may be determined, and if they are infrared, position is adjusted, i.e., adjusting if the signals are within a preset frequency range); and
determining that the signals emitted from the signal source are position adjusting signals when the emission frequency of the light signals is within a preset frequency range (see citations and arguments with respect to element directly above).
The reasons for combining the cited prior art with respect to claim 9 also apply to claim 12.
With respect to claim 13, Biegelsen discloses the invention substantially as claimed. As described above Biegelsen in view of Kuono discloses all the elements of independent claim 9. Biegelsen/Kuono additionally discloses: 
wherein the signal source is a light source, the signals are light signals (see citations and arguments with respect to claim 9 above describing that the signal source is a speaker with an active communicator and Biegelsen ¶¶48, 53 describing that this communicator is an infrared LED/light source and the signals are infrared/LED light signals/patterns), and the one or more programs are configured to be executed by the one or more processors to perform the following operations:
acquiring a plurality of successive monitored images of the monitored region by the camera (see Biegelsen ¶57, describing acquiring a sequence of images, i.e., a plurality of successive monitored images, in the monitored region by the camera);
a change pattern of a target parameter of the light signals from the signal source according to the plurality of successive monitored images, wherein the target parameter comprises at least one of a shape, a color or brightness (see citations and arguments with respect to claim 9 above and Biegelsen ¶57, describing that the infrared light may have a pattern of blinking, i.e., pattern of brightness, that is used to identify the LED and, as detailed in claim 9, indicate a need to change positioning, i.e., a change of pattern of a target parameter of the light signals from the source according to the plurality of successive monitored images); and
determining that the signals emitted from the signal source are position adjusting signals when the change pattern of the target parameter of the light signals conforms to a preset parameter change pattern (see citations and arguments with respect to claim element above describing that the ID of an infrared LED associated with a communicator/speaker may be indicated by a pattern – one of skill would have understood a change in this pattern to indicate a change in speaker as described, and a need to steer the cameras to an adjusted position).
The reasons for combining the cited prior art with respect to claim 9 also apply to claim 13.
With respect to claim 15, Biegelsen discloses the invention substantially as claimed. As described above Biegelsen in view of Kuono discloses all the elements of dependent claim 14. Biegelsen/Kuono additionally discloses: 
wherein the one or more programs are configured to be executed by the one or more processors to perform the following operations:
setting the state of the pan-tilt to a non-adjustable state after determining that there is no signal source within the monitored region of the pan-tilt camera (see Biegelsen ¶59, describing that the camera maintains focus on the participant with the activated communicator until it no longer emits a signal, in other words once there is no longer a signal, the camera no longer focuses on the participant, i.e., after determining there is no signal source within the monitored region of the pan-tilt camera, the pan-tilt camera is non-adjustable until a new signal source is found).
The reasons for combining the cited prior art with respect to claim 9 also apply to claim 15.
With respect to claim 16, Biegelsen discloses the invention substantially as claimed. As described above Biegelsen in view of Kuono discloses all the elements of dependent claim 10. Biegelsen/Kuono additionally discloses: 
wherein the preset region is a center region of a monitored image, the signal source is a point light source (see citations and arguments with respect to claims 9-10 above describing that the signal source is an infrared LED/light source and that the preset region is the center (which may have an offset/perspective correction) of the view, i.e., monitored image and Biegelsen ¶¶14, 50, describing that the LED source may be a point light source), and wherein the one or more programs are configured to be executed by the one or more processors to perform the following operations:
adjusting the angle of the pan-tilt so that the images of the signal source captured by the camera coincide with a center point of the monitored images from the camera (see Biegelsen ¶¶49-50, describing that the system/camera is steered/pan-tilt adjusted as described with respect to claim 9 above, to cause the cameras to orient toward the LED source, e.g., such that the view is a fixed offset from the center of the communicator, i.e., so that the images of the signal source captured by the camera coincide with a center point of the monitored images from the camera).
The reasons for combining the cited prior art with respect to claim 9 also apply to claim 16.
With respect to claim 1, claim 1 recites the elements of claim 9 in method form rather than device form. Accordingly, the disclosure recited with respect to claim 9 also applies to claim 1.
With respect to claim 2, claim 2 recites the elements of claim 10 in method form rather than device form. Accordingly, the disclosure recited with respect to claim 10 also applies to claim 2.
With respect to claim 3, claim 3 recites the elements of claim 11 in method form rather than device form. Accordingly, the disclosure recited with respect to claim 11 also applies to claim 3.
With respect to claim 4, claim 4 recites the elements of claim 12 in method form rather than device form. Accordingly, the disclosure recited with respect to claim 12 also applies to claim 4.
With respect to claim 5, claim 5 recites the elements of claim 13 in method form rather than device form. Accordingly, the disclosure recited with respect to claim 13 also applies to claim 5.
With respect to claim 6, claim 6 recites the elements of claim 14 in method form rather than device form. Accordingly, the disclosure recited with respect to claim 14 also applies to claim 6.
With respect to claim 7, claim 7 recites the elements of claim 15 in method form rather than device form. Accordingly, the disclosure recited with respect to claim 15 also applies to claim 7.
With respect to claim 8, claim 8 recites the elements of claim 16 in method form rather than device form. Accordingly, the disclosure recited with respect to claim 16 also applies to claim 8.
With respect to claim 21, Biegelsen discloses the invention substantially as claimed. As described above Biegelsen in view of Kuono discloses all the elements of independent claim 1. Biegelsen/Kuono additionally discloses: 
A non-volatile computer-readable storage medium having code instructions stored therein, wherein the code instructions are executed by a processor to perform the method for controlling a pan-tilt of claim 1 (see citations and arguments with respect to claim 9 above including Biegelsen ¶¶37-38, describing that the device may be embodied by a general purpose computer, including a memory with stored programming for executing the controller/method of control described therein). 
The reasons for combining the cited prior art with respect to claim 9 also apply to claim 21.
With respect to claim 22, Biegelsen discloses the invention substantially as claimed. As described above Biegelsen in view of Kuono discloses all the elements of independent claim 1. Biegelsen/Kuono additionally discloses: 
wherein the signal source is provided with one button, the button having at least one shift position which is distinguishably controlled by varying at least one of pressing force, pressing orientation, or number of pressing times; and
wherein the method further comprises:
determining a signal type corresponding to a certain shift position that the button
is adjusted to, and controlling the signal source to emit a corresponding type of signals (see ¶51, describing that it was known for controller 10 to have a button to toggle – one of ordinary skill in the art at the time of filing would have understood that toggling a button involves the shifting of positions by pressing – and that this button may be used to toggle the view, mute the microphone, change the display, etc. – Examiner notes that in order for these functions to occur based on such a toggling as described, the system must necessarily determine a signal type based on the shift position and emit the corresponding signal).
The reasons for combining the cited prior art with respect to claim 9 also apply to claim 22.
Claim Rejections - 35 USC § 103
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Biegelsen in view of Kuono and further in view of U.S. Patent Publication No. 2007/0097212 (“Farneman”).
With respect to claim 23, Biegelsen discloses the invention substantially as claimed. As described above Biegelsen in view of Kuono discloses all the elements of independent claim 1. Biegelsen/Kuono additionally discloses the use of a button on the signal source (see citations and arguments with respect to claim 22 above).
Biegelsen/Kuono does not explicitly disclose wherein the signal source is provided with at least two buttons, each button having at least one shift position and corresponding to one signal type, and each shift position of a button corresponding to one type of signal emission strength; and wherein the method further comprises: determining the signal type corresponding to a certain button which is pressed, and controlling the signal source to emit the signals of the signal type with a corresponding strength based on the current shift position of the certain button.
However, in the same field of endeavor, Farneman discloses that it was known to use multiple buttons to control a signal source: 
wherein the signal source is provided with at least two buttons, each button having at least one shift position and corresponding to one signal type, and each shift position of a button corresponding to one type of signal emission strength; and
wherein the method further comprises:
determining the signal type corresponding to a certain button which is pressed, and controlling the signal source to emit the signals of the signal type with a corresponding strength based on the current shift position of the certain button (see ¶¶41-42, describing that it was known to control a ptz camera using an array of buttons, e.g., left, right, up, down, zoom in and zoom out, i.e., at least two buttons – Examiner takes Official Notice that buttons pressed that result in remote commands necessarily include at least one shift position (e.g., pressed down or not) and that each remote signal indicated by the pressing of a particular button must necessarily have a different signal, i.e., strength, in order to differentiate from another button/command, i.e., determining the signal type according to the certain button pressed and controlling the signal source to emit the signals with a corresponding strength based on the shift position of the button).
At the time of filing, one of ordinary skill would have been familiar with ptz cameras and ptz camera control and have understood that, as evidenced by Farneman, such control may be accomplished via an array of buttons to accomplish commands. Accordingly, to one of ordinary skill in the art at the time of filing, using an array of buttons rather than a single button, e.g., to allow for the simplified signaling of multiple different control commands, in the ptz camera system of 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include an array of buttons for sending signals of a particular strength to control the camera based on the pressing of such buttons in the ptz camera of Biegelsen/Kuono as taught by Farneman.
Claim Rejections - 35 USC § 103
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Biegelsen in view of Kuono and further in view of U.S. Patent Publication No. 2013/0141588 (“Crookham”).
With respect to claim 24, Biegelsen discloses the invention substantially as claimed. As described above Biegelsen in view of Kuono discloses all the elements of independent claim 1. 
Biegelsen/Kuono does not explicitly disclose wherein the device for controlling the pan-tilt is integrated on the camera; or the device for controlling the pan-tilt is provided on a housing of the camera and is connected with the camera; or the device for controlling the pan-tilt is integrated within the pan-tilt.
However, in the same field of endeavor Crookham discloses: 
wherein the device for controlling the pan-tilt is integrated on the camera (see ¶¶40, 51, 60, 69, describing that it was known for camera controls to be integrated in the camera or separate from the camera); or 
the device for controlling the pan-tilt is provided on a housing of the camera and is connected with the camera; or
the device for controlling the pan-tilt is integrated within the pan-tilt.
At the time of filing, one of ordinary skill would have been familiar with ptz cameras and ptz camera control and have understood that, as evidenced by Crookham, such control may be accomplished remotely or integrated into the camera. Accordingly, to one of ordinary skill in the art at the time of filing allowing for such controls to be integrated into the camera of Biegelsen/Kuono instead 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include integrated control in the ptz camera of Biegelsen/Kuono as taught by Crookham.
Claim Rejections - 35 USC § 103
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Biegelsen in view of Kuono and further in view of U.S. Patent Publication No. 2015/0334356 (“Kim”).
With respect to claim 25, Biegelsen discloses the invention substantially as claimed. As described above Biegelsen in view of Kuono discloses all the elements of dependent claim 8. 
Biegelsen/Kuono does not explicitly disclose determining, based on a monitored image acquired by the camera at a previous moment, a relative position of the image of the signal source with respect to the center region; and adjusting, according to the relative position, the position of the pan-tilt partly or wholly, so that the images of the signal source in the monitored images acquired by the camera gradually approach the center region until an image of the signal source is located within the center region in the monitored image from the camera.
However, in the same field of endeavor, Kim discloses: 
wherein said adjusting the angle of the pan-tilt so that the images of the signal source captured by the camera coincide with a center point of the monitored images from the camera comprises:
determining, based on a monitored image acquired by the camera at a previous moment, a relative position of the image of the signal source with respect to the center region; and
adjusting, according to the relative position, the position of the pan-tilt partly or wholly, so that the images of the signal source in the monitored images acquired by the camera gradually approach the center region until an image of the signal source is located within the center region in the monitored image from the camera (see Fig. 6, items S62-S66, ¶¶73-74, 93-97, 112-113, describing that it was known to adjust a camera to be centered on an object by capturing an image and, when an object moves, moving the camera in a direction such that when a second image is captured, the object will be in the center of the image, and that this process continues, i.e., determining, based on a monitored image at the previous moment, a relative position of the image with respect to the center region and adjusting according to the relative position, the position of the pan tilt so that the images acquired gradually approach the center region until in the center).
At the time of filing, one of ordinary skill would have been familiar with tracking objects using adjustable cameras and have understood that, as evidenced by Kim, such tracking may be accomplished by adjusting a camera to be centered on an object by capturing an image and, when an object moves, moving the camera in a direction such that when a second image is captured, the object will be in the center of the image, and that this process continues. Accordingly, to one of ordinary skill in the art at the time of filing, using such a tracking method in the system of Biegelsen/Kuono would have represented nothing more than the combination of prior art elements according to predictable results and/or the simple substitution of one known element for another to obtain predictable results. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include a mechanism for adjusting a camera to be centered on an object by capturing an image and, when an object moves, moving the camera in a direction such that when a second image is captured, the object will be in the center of the image in the ptz camera system of Biegelsen/Kuono as taught by Kim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDSAY J UHL/               Examiner, Art Unit 2481